DETAILED ACTION
Claims 1-20 are pending.
Priority: July 30, 2019
Assignee: Hewlett Packard


				Specification
The title of the application is not descriptive. A new title is required that is clearly indicative of the disclosure 
to which the claims are directed. The following title is suggested: ‘Method and system for address-range based tracking of persistent flush requests’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
   A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2-9, 14, 17 are rejected under AIA  35 U.S.C. 103(a) as 

As per Claim 1, Ganguly discloses a method (Ganguly, [Figs. 7-8]; [Claim 1 – A method of clearing obsolete entries from one or more address mapping caches, each address mapping cache being associated with a corresponding one of a plurality of processors of a computing device, with at least one processor operating in a VMM mode and at least one other operating in a guest mode]), comprising:
transmitting a request to a responder to modify an addressed resource (Ganguly, [0049 – In Fig. 8, step 812, initiating processor, CPUa 802, sends an IPI/request 812 requesting a TLB flush to a processor/responder that is operating in a VMM mode; Since the claim does not define ‘addressed resource’, it is valid to interpret the TLB as the same]);
tracking (Ganguly, [Fig. 4, VMM 404]) the responder in a data structure (Ganguly, [Fig. 8, Flag all processors/responders]; [0049 - By triggering a change in a page table, the other processors/responders, 806, 808, are flagged 810 to indicate that their TLBs are no longer valid and need to be flushed; This implies that the claimed responder is tracked in a data structure]);

Bonzini further discloses,
receiving a persistent flush command for an address range (Bonzini, [Fig. 2, step 212, Identify/receive a flush request/command from the guest/responder]; [0026 -  A dirty bitmap records disk sectors that have been written on the source but not the destination]; [0028 - The virtual machine monitor employs an active/asynchronous replication process wherein the location of the new writes are recorded in a list including an identification of a starting sector/starting address, a sector count and the content written to the disk. Here the starting sector and sector count imply the address range; Since the claim does not define ‘address range’, how it is determined or its representation, the citation is a valid interpretation]); 
transmitting a persistent flush request packet to the responder (Bonzini, [0031 - In Fig. 2, step 214, the virtual machine monitor/requester provides/transmits confirmation/packet of completion of the flush request to the guest/responder after replication of the set of disk writes to the destination disk and writing of the data associated with the write requests to persistent storage of the destination disk]; [0052 - If an error occurs while flushing, the virtual machine monitor reports the error to the guest/responder; Since the claim does not define the format of the packet or its contents, it is valid to interpret the reporting of the error as the packet]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the persistent flush request of Bonzini into the multiprocessor flushing system of Ganguly, for the benefit of migrating the VM’s storage from source to target wherein the flush-request value represents a source-generation count at the time the guest operation system requests a flush. The writes-flushed value represents the value of the writes-mirrored value the last time the destination disk was flushed, e.g., at the time the data was sent from the destination disk's cache to the destination disk's persistent storage (Bonzini, 0014).
Obr further discloses,
transmitting a persistent flush request packet to the responder (Obr, [Col. 18, lines 11-14 – In Fig. 5B, step 560, the device driver transmits to the requesting component/application/responder an indication/packet that the flush request has succeeded]; [Claim 1 - Transmitting the notification command to the storage device via a communication link, receiving the notification from the storage device, and transmitting to the software program/responder an indication of completion of the request to flush the data cache; Since the claim does not define ‘persistent flush request packet’, how it is generated, its format or its contents, it is valid to interpret the ‘indication of completion’ to be equivalent to the ‘persistent flush request packet’]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the targeted notifications of Obr into the multiprocessor flushing system of Ganguly, Bonzini for the benefit of utilization of notification or ordering commands to enable more efficient processing of flush requests and increase data consistency in storage devices. For example, when an application requests that a data cache be flushed, a computing device notifies the application of a successful flush once relevant application data has been committed to NVM. Targeted notifications, which identify the relevant data in the data cache, limit the scope of a flush request, such that the speed and efficiency of the command is increased. Such increases in efficiency of flush requests greatly increase the speed and efficiency of storage devices, and consequently the performance of programs utilizing such storage devices (Obr, Abstract).
Ganguly, Bonzini, Obr disclose flush command, flush request and address range.
Mason further discloses,
transmitting a persistent flush request packet to the responder (Mason, [Abstract - When more than one process is executing on the CPU, the translation buffer is flushed when a context switch is made]) if the address range overlaps addressable resources of the responder (Mason, [Col. 12, lines 20-23 - Each VM/responder runs in a separate virtual address space in the range 97, and has a distinct set of address space numbers assigned by the VMM/requester]; [Col. 2, lines 1-6 - Each process/VM has associated with it an address space number, generated by the operating system. The address space number is maintained as part of the machine state, and also stored in the translation buffer for each page entry belonging to that process. When a memory reference is made, as part of the tag match in the translation buffer, the current address space number is compared with the entry in the translation buffer, to see if there is a match, thereby implying that the match represents that the address range overlaps addressable resources of the responder]; [Col. 13, lines 30-34 - If the disable match field 96 is clear, the TB will match a reference if the address is correct and - the ASN in the TB entry matches the CPU's current ASN, or the match field in the TB entry is set]),


As per Claim 2, the rejection of claim 1 is incorporated, and Ganguly further discloses,
the responder is a member of an interleave group (Ganguly, [0050 - Each processor that receives a TLB flush request 818, such as CPUb 806, responds by flushing its own TLB 820, signaling the initiating processor 802 when the TLB flush is complete 822, and resuming its own processing 824, thereby implying that the processor is a member of an interleave group]);
tracking the responder in the data structure (Ganguly, [0014 - Fig. 5 shows the logical structures used in address translations]; [0043 - Each processor in a multiprocessor system has one or more associated TLBs. The TLBs enable the processors to avoid having to walk the page tables on every memory access]) comprises tracking the interleave group in the data structure (Ganguly, [0057 - Fig. 10 shows the operating modes of three processors, CPU0, CPU1, and CPU2, and the values of the counters associated with each processor over a period of time]; [0009 - Counters are used to keep track of processors entering VMM mode. When a TLB is invalidated, the values of the counters are stored. When a new address translation corresponding to an invalidated translation is used, current counter values are compared with stored values to determine whether TLBs have already been flushed when their associated processors entered VMM mode after the counter values were stored]; [Claim 6 - Associating a counter with each processor, updating the counter each time the processor enters a VMM mode, recording values of the counters when an address mapping translation is invalidated, thereby referring to the data structure in Fig. 10; Since the claim does not recite the format or contents of the ‘data structure’, the citation is a valid interpretation]).

As per Claim 3, the rejection of claim 2 is incorporated, and Ganguly, Bonzini, Obr, Mason further disclose,
transmitting a corresponding persistent flush request packet to each member of the interleave group (Obr, [Col. 4, lines 48-49 - As shown in Fig. 1, host 110 includes a plurality of logical applications/responders 112, wherein each application is a member of the interleave group; Since the claim does not define ‘interleave group’, or its components, the citation is a valid interpretation]; [Col. 18, lines 11-14 – In Fig. 5B, step 560, the device driver transmits to the requesting component/application/responder an indication/packet that the flush request has succeeded; Therefore if the plurality of applications/responders sent flush commands, then each would receive a corresponding completion indication/persistent flush request packet, thereby implying transmitting a corresponding persistent flush request packet to each member of the interleave group]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the targeted notifications of Obr into the multiprocessor flushing system of 

As per Claim 4, the rejection of claim 1 is incorporated, and Ganguly, Bonzini, Obr, Mason further disclose,
removing the responder from the data structure (Bonzini, [0007 - Fig. 4 shows tracking a source-generation count as it relates to a storage migration method, thereby implying tracking the responders]; [0032 – In Fig. 2, following step 214, in step 216, the virtual machine manager provides a switch request to the virtual machine monitor indicating that the virtual machine may safely be switched by the virtual machine monitor to the destination disk and issue any subsequent write requests to the destination disk only, thereby implying removing the guest/responder from taracking]) after receiving an acknowledgement of the persistent flush request packet (Bonzini, [Fig. 4, step 408, wait for an acknowledgement that the requested generation has been flushed]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the persistent flush request of Bonzini into the multiprocessor flushing system of 

As per Claim 5, the rejection of claim 1 is incorporated, and Ganguly, Bonzini, Obr, Mason further disclose,
tracking the responder (Mason, [Col. 2, lines 59-68 - When executing VMs on the CPU, with a virtual machine monitor, the address space match feature is employed within a VM/responder, but an additional entry is provided to disable the address space match feature for all address space numbers for the virtual machine monitor. In addition, an additional entry is provided in the translation buffer/TB to restrict the address space match feature to those address spaces associated with a single VM or virtual machine monitor, thereby implying tracking the responder]) and a sub-range of addresses encompassing the address of the modified addressed resource in the data structure (Mason, [Col. 12, lines 20-23 - Each VM runs in a separate virtual address space in the range 97, and has a distinct set of address space numbers assigned by the VMM, implying that each VM is a addressed resource encompassed by a sub-range of addresses]; [Col. 12, lines 43-53 – If the hardware provides fifteen address spaces for use by software, numbered ASN-0 through ASN-14. Assume that address spaces ASN-0 and ASN-9 are dedicated for use by the VMM. On this system, there are running two VMs, A and B, each of which is running five user processes. One possible assignment of address spaces to this mix would be to dedicate address spaces ASN-1 through ASN-5 to VM A and address spaces ASN-6,-7,-8,-10,-11 to VM B. This is shown in Fig. 13]); 
generating the persistent flush request packet if the address range overlaps with the sub-range of addresses (Mason, [Abstract – When more than one process is executing on the CPU, the translation buffer is flushed when a context switch is made]; [Col. 13, lines 6-15 - The TB must be completely flushed whenever there are any entries in the TB that have the match field, bit <4>, indicating match all, and any of the following events occurs: the currently executing entity on the real machine changes from one VM to another VM, the currently executing entity on the real machine changes from some VM to the VMM, or the currently executing entity on the real machine changes from the VMM to any VM]; [Col. 9, lines 44-45 – The TB is flushed by invalidating all entries when a context switch is made, thereby implying that since the address range overlaps with the sub-range of addresses, the flush is complete and the persistent flush packet is generated]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the address space number of Mason into the multiprocessor flushing system of Ganguly, Bonzini, Obr for the benefit of implementing address space numbers in a processor to reduce the need for invalidation of cached address translations in the translation buffer for process-specific addresses when a context switch occurs (Mason, Col. 1, lines 57-68).
wherein the persistent flush request (Bonzini, [Fig. 2, step 212, Identify/receive a flush request/command from the guest/responder]) includes an identification of the sub-range (Bonzini, [0026 -  A dirty bitmap records disk sectors that have been written on the source but not the destination]; [0028 - The virtual machine monitor employs an active/asynchronous replication process wherein the location of the new writes/flush are recorded in a list including an identification of a starting sector/starting address, a sector count and the content written to the disk. Here the starting sector and sector count imply the address range; Since the claim does not define ‘address range’, how it is determined or its representation, the citation is a valid interpretation]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the persistent flush request of Bonzini into the multiprocessor flushing system of Ganguly, Obr, Mason for the benefit of migrating the VM’s storage from source to target wherein the flush-request value represents a source-generation count at the time the guest operation system requests a flush (Bonzini, 0014).

As per Claim 6, the rejection of claim 5 is incorporated, and Ganguly, Bonzini, Obr, Mason further disclose,
tracking a plurality of sub-ranges within the data structure (Mason, [Claim 1 - Storing in the TB a plurality of page table entries, each page table entry containing a page frame number indexed by a virtual address tag. Also storing in the TB for each page table entry an address space number/ASN, and storing in the TB for each page table entry an address space match entry, where the address space number is a value corresponding to a process executed on said processor]), 
each particular sub-range having a maximum size equal to a memory partition size of a responder (Mason, [Col. 12, lines 20-25 - Each VM runs in a separate virtual address space in the range 97, and has a distinct set of address space numbers assigned by the VMM. The VMM also runs in its own, independent set of virtual address spaces in the range 97]) or memory interleave group corresponding to the particular sub-range (Mason, [Figs. 8,9,10]; [Col. 8, lines 47-56 – In Fig. 8, format 76 of the virtual address asserted on internal address bus 56 is shown. For example, an address of 43-bits provides an addressing range of 8-Terabytes. The format includes a byte offset 77 of, for example, 13-bits to 16-bits in size, depending upon the page size employed. If pages are 8-Kbytes, the byte-within-page field 77 is 13-bits, while for 16-Kbyte pages the field 77 is 14-bits]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the address space number of Mason into the multiprocessor flushing system of Ganguly, Bonzini, Obr for the benefit of implementing address space numbers in a processor to reduce the need for invalidation of cached address translations in the translation buffer for process-specific addresses when a context switch occurs (Mason, Col. 1, lines 57-68).

As per Claim 7, the rejection of claim 5 is incorporated, and Ganguly, Bonzini, Obr, Mason further disclose,
wherein the data structure (Mason, [Fig. 10]) comprises a page table entry (Mason, [Claim 1 - Storing in translation buffer a plurality of page table entries, wherein each page table entry contains a page frame number indexed by a virtual address tag]), 
and tracking the sub-range of addresses (Mason, [Col. 12, lines 12-15 - In virtualizing the architecture of Figs. 1-5, it is desirable from performance and functional standpoints to provide the address-space-match feature to VMs through hardware means]) comprises updating a page table entry field (Mason, [Col. 9, lines 26-34,lines 35-39 – Fig. 9 shows a page table entry or PTE 81, as stored in the translation buffers 36 or 48 or in the page tables set up in memory 12 by the operating system. PTE 81 is a quadword/64-bits in width, and includes a 32-bit page frame number or PFN 82 at bits <63:32>, as well as certain software and hardware control information in a field 83 having bits <15:0> as shown in Table A to implement protection features etc. TBs 36 and 48 store a number of page table entries 81, each associated with a tag consisting of certain high-order bits of the virtual address to which this PFN is assigned by the operating system; The citations show that the PTE field can be updated]; [Col. 11, lines 4-6 - Most pages used by executing tasks are moved freely within the physical memory 12 by keeping the page tables updated]) to indicate that a page described by the page table entry includes a modified addressable resource (Mason, [Col. 10, lines 43-48 – In Fig. 11, the translation is done for each page, e.g., an 8 Kbyte block, so a virtual page address for a page 99 in virtual memory map 97 is translated to a physical address 99' for a page/page frame in the physical memory map 98, wherein the physical address indicates a modified addressable resource]; [Col. 9, lines 62-65 – In Fig. 10, the physical page frame number from PTE 91 is combined with the byte offset 77 from the virtual address, in adder 92, to produce the physical address on bus 54]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the address space number of Mason into the multiprocessor flushing system of Ganguly, Bonzini, Obr for the benefit of implementing address space numbers in a processor to reduce the need for invalidation of cached address translations in the translation buffer for process-specific addresses when a context switch occurs (Mason, Col. 1, lines 57-68).

As per Claim 8, the rejection of claim 1 is incorporated, and Ganguly further discloses,
receiving a request to modify a virtual address (Ganguly, [0044 – In Fig. 6, step 602, a processor receives a memory access request having a virtual address. In step 604, the processor's TLB is consulted to determine whether the TLB contains a cached translation for the virtual address. If yes, then in step 610, the processor uses it to obtain physical address information corresponding to the virtual address. If not cached in the TLB, then in step 606, the processor's MMU consults the page tables, traversing them starting from the base of the page table tree to resolve the VA]);
translating the virtual address to a requester local address (Ganguly, [0044 - After resolving the address translation, the MMU then adds the VA-to-PA translation to the TLB, and in step 610 returns the physical address corresponding to the virtual address; Since the claim does not define ‘requester local address’, the citation is a valid interpretation]);
determining a page address from a page table entry using the requester local address (Ganguly, [0042 – In Fig. 5, the third part of the linear virtual address is an offset into the page frame 514 at which a page table entry 516 is found. The page table entry 516 is a pointer to a data frame 518])
updating the page table entry to indicate that the page includes a modified addressable resource that has not been committed to persistence (Ganguly, [0006 - The paging information is stored in a page table entry/PTE resident in main memory, and its copy is cached into a TLB entry. Inconsistency between a PTE and TLB entry might occur in uniprocessors when an application invokes a virtual memory operation updating a PTE, e.g., a virtual memory operation issued by a user application for memory allocation, deallocation, attribute modification, etc. A uniprocessor maintains consistency by invalidating or flushing the TLB after updating a PTE, since the uniprocessor knows when inconsistency occurs and only a local TLB is involved]).

As per Claim 9, Ganguly discloses a device (Ganguly, [Figs. 7-8]; [Claim 1 - Clearing obsolete entries from one or more address mapping caches, each address mapping cache being associated with a corresponding one of a plurality of processors of a computing device, with at least one processor operating in a VMM mode and at least one other operating in a guest mode]), comprising:
a requester to transmit a request to a responder to modify an addressed resource (Ganguly, [0049 – In Fig. 8, step 812, initiating processor, CPUa 802, sends an IPI/request 812 requesting a TLB flush to a processor/responder that is operating in a VMM mode]);
a tracker (Ganguly, [Fig. 4, VMM 404]) to track the responder in a data structure (Ganguly, [Fig. 8, Flag all processors/responders]; [0049 - By triggering a change in a page table, the other processors/responders, 806, 808, are flagged 810 to indicate that their TLBs are no longer valid and need to be flushed; This implies that the claimed responder is tracked in a data structure]);
Ganguly discloses flush requests.
Bonzini further discloses,
an interface to a local component (Bonzini, [0046 – Fig. 4 uses an interface component which provides an interface between the virtual machine monitor and the VM]; [0019 - The virtual machine monitor 150 and the virtual machine manager 155, emulate a bare machine interface/host hardware to higher level software]) to receive a persistent flush command for an address range (Bonzini, [Fig. 2, step 212, Identify/receive a flush request/command from the guest/responder]; [0026 -  A dirty bitmap records disk sectors that have been written on the source but not the destination]; [0028 - The virtual machine monitor employs an active/asynchronous replication process wherein the location of the new writes are recorded in a list including an identification of a starting sector/starting address, a sector count and the content written to the disk. Here the starting sector and sector count imply the address range; Since the claim does not define address range, how it is determined or its representation, the citation is a valid interpretation]); 
wherein the requester is to generate and transmit a persistent flush request packet for the responder (Bonzini, [0031 - In Fig. 2, step 214, the virtual machine monitor/requester provides/transmits confirmation/packet of completion of the flush request to the guest/responder after replication of the set of disk writes to the destination disk and writing of the data associated with the write requests to persistent storage of the destination disk]; [0052 - If an error occurs while flushing, the virtual machine monitor reports the error to the guest/responder; Since the claim does not define the format of the packet or its contents, it is valid to interpret the reporting of the error as the packet]),
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the persistent flush request of Bonzini into the multiprocessor flushing system of Ganguly, for the benefit of migrating the VM’s storage from source to target wherein the flush-request value represents a 
Obr discloses generating the persistent flush request packet as follows,
wherein the requester is to generate (Obr, [Col. 17, lines 40-41 – In Fig. 5B, step 554, the device driver generates a notification command based on the received flush request]; [Claim 1 - Generating a notification command that, when executed by the storage device, generates a notification indicating writing of at least one data item within the data cache to a non-volatile memory]) and transmit a persistent flush request packet for the responder (Obr, [Col. 18, lines 11-14 – In Fig. 5B, step 560, the device driver transmits to the requesting component/application/responder an indication/packet that the flush request has succeeded]; [Claim 1 - Transmitting the notification command to the storage device via a communication link, receiving the notification from the storage device, and transmitting to the software program/responder an indication of completion of the request to flush the data cache; Since the claim does not define ‘persistent flush request packet’, how it is generated, its format or its contents, it is valid to interpret the ‘indication of completion’ to be equivalent to the ‘persistent flush request packet’]),
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the targeted notifications of Obr into the multiprocessor flushing system of Ganguly, Bonzini for the benefit of utilization of notification or ordering commands to enable more efficient processing of flush requests and increase data consistency in storage devices. For example, when an application requests that a data cache be flushed, a computing device notifies the application of a successful flush once relevant application data has been committed to NVM. Targeted notifications, which identify the relevant data in the data cache, limit the scope of a flush request, such that the speed and efficiency of the command is increased. Such increases in efficiency of flush requests greatly increase the speed and efficiency of storage devices, and consequently the performance of programs utilizing such storage devices (Obr, Abstract).
Ganguly, Bonzini, Obr disclose flush command, flush request and address range.

wherein the requester is to generate (Mason, [Col. 6, lines 52-54 – In Fig. 6, CPU 10 has a seven stage pipeline for integer operate and memory reference instructions]; [Col. 7, lines 17-21 - The last stage S6 is the write stage for operate instructions having a register write, during which the output 40c of the ALU 40 is written to the register file 43 via the write port, implying generating the write/flush request]) and transmit a persistent flush request packet for the responder (Mason, [Abstract - When more than one process is executing on the CPU, the translation buffer is flushed when a context switch is made]) if the address range overlaps addressable resources of the responder (Mason, [Col. 12, lines 20-23 - Each VM/responder runs in a separate virtual address space in the range 97, and has a distinct set of address space numbers assigned by the VMM/requester]; [Col. 2, lines 1-6 - Each process/VM has associated with it an address space number, generated by the operating system. The address space number is maintained as part of the machine state, and also stored in the translation buffer for each page entry belonging to that process. When a memory reference is made, as part of the tag match in the translation buffer, the current address space number is compared with the entry in the translation buffer, to see if there is a match, thereby implying that the match represents that the address range overlaps addressable resources of the responder]; [Col. 13, lines 30-34 - If the disable match field 96 is clear, the TB will match a reference if the address is correct and - the ASN in the TB entry matches the CPU's current ASN, or the match field in the TB entry is set]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the address space number of Mason into the multiprocessor flushing system of Ganguly, Bonzini, Obr for the benefit of implementing address space numbers in a processor to reduce the need for invalidation of cached address translations in the translation buffer for process-specific addresses when a context switch occurs. The address space number aka process tag for the current process is loaded to a register in the processor to become part of the current state. Thus, each process has associated with it an address space number, which is maintained as part of the machine state, and also stored in the translation buffer for each page entry belonging to that process (Mason, Col. 1, lines 57-68).

As per Claim 14, the rejection of claim 9 is incorporated, and Ganguly, Bonzini, Obr, Mason further disclose, 
wherein the data structure comprises a page table entry (Mason, [Col. 9, lines 26-29 – Fig. 9 shows a page table entry or PTE 81, as stored in translation buffers 36 or 48 or in the page tables set up in memory 12 by the operating system]),
the page table entry including a responder identifier (Mason, [Col. 9, lines 29-31,35-38 - PTE 81 is a quadword in width, and includes a 32-bit page frame number or PFN 82 at bits <63:32>. The translation buffers 36 and 48 store a number of the page table entries 81, each associated with a tag consisting of certain high-order bits of the virtual address to which the PFN is assigned by the operating system, thereby implying that the PFN is associated with a responder identifier and hence the PTE includes a responder identifier]) and information indicating whether the corresponding page includes a modified addressable resource that has not been committed to persistence (Mason, [Col. 9, lines 41-49 - Each entry contains a valid bit, indicating whether or not the entry has been invalidated, as when the TB is flushed. The TB when a context switch is made, invalidating all the entries. However to improve performance, translation buffers 36 and 48 include an address space number field, sixteen bits in width, thereby implying the corresponding page includes a modified addressable resource that has not been committed to persistence/not flushed]).


As per Claim 17, Ganguly, discloses a system (Ganguly, [0011 - Fig. 2 shows a virtualized computing system, where virtualization is performed by the host via a hypervisor]), comprising:
a requester allocated a first addressable resource partition of a first responder (Ganguly, [Fig. 2, Partition A 208]) and allocated a second addressable resource partition of a second responder (Ganguly, [Fig. 2, Partition B 210]), the requester comprising:
a memory management unit (Ganguly, [Processor's memory management unit/MMU]) to:
associate a first local address range with the first addressable resource partition (Ganguly, [0033 - Partition A 208 is a virtualized Intel 386 processor]) and a second local address range with the second addressable resource (Ganguly, [0033 - Partition B 210 is a virtualized version of one of the Motorola 680X0 family of processors]); 
translate a received local address into a resource address (Ganguly, [0005 - A TLB is a cache that is used to speed up address translation in a paged virtual memory system]; [0044 – In Fig. 6, step 602, a processor receives a memory access request having a virtual address]), the resource address falling within the first partition or within the second partition (Ganguly, [0044 – In Fig. 6, step 604, the processor's TLB is consulted to determine whether the TLB contains a cached translation for the virtual address. If the TLB contains a translation for the virtual address, in step 601, the processor uses it to obtain the physical address corresponding to the virtual address 610]; [0003 - The VMM of the host intercept or redirect hardware requests that originate from each VM/partition of the host and/or a user application, and assists in servicing the requests, again with the requesting VM and/or user application thereof being none the wiser]); 
a tracker (Ganguly, [Fig. 4, VMM 404]) to track the first responder in a data structure if the resource address falls within the first partition and to track the second responder in the data structure if the resource falls (Ganguly, [0034 - In Fig. 2, partition A 208 and partition B 214 are virtualized computer hardware representations that exist only as software constructions. They are made possible due to the execution of specialized virtualization software/VMM that not only presents partition A 208 and partition B 210 to Guest OS A 212/first responder and Guest OS B 214/second responder, respectively, but which also performs all of the software steps necessary for Guest OS A 212 and Guest OS B 214 to indirectly interact with the real physical computer hardware 202]); 
The remaining limitations are similar to claims 1, 9 and therefore the same rejections are incorporated.


Claims 10-11, 13, 16, 19-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Ganguly (20080140897) in view of Bonzini (20140181397), Obr (9632711), Mason et al (5319760) and Schoenberg et al (20080005447).

As per Claim 10, the rejection of claim 8 is incorporated, and Ganguly, Bonzini, Obr, Mason disclose tracking address sub-range and modified addressable resources.
Schoenberg further discloses,
wherein the tracker (Schoenberg, [Fig. 3, VMM 312]; [0002 - The VMM provides guest software operating in a virtual machine with a set of resources e.g., processors, memory, IO devices etc. The VMM maps all of the components of a physical host machine into the VM]; [0012 - Guest-physical memory is implemented by a mapping in host-physical memory through a VMM and/or the virtualization subsystem in hardware on the host processor]) is to:
track an address sub-range associated with the responder (Schoenberg, [0014 – In Fig. 2, if each VM 242 and 257 is assigned 256 MB of memory, one possible mapping is that responder VM A, 242, is assigned the range 128-384 MB or address sub-range; Since the claim does not define ‘address sub-range’, the citation is a valid interpretation]) that encompasses previously modified addressable resources of the responder (Schoenberg, [Claim 8 - The VMM dynamically installs a mapping for a guest address to be accessed by the VMM in a page table of the VMM, prior to the VMM accessing the guest physical address]); 
update the tracked address sub-range (Schoenberg, [0028 -  Modifications of the guest-physical address space is also required to update guest-page table fields such as the accessed and dirty bits]) to encompass the addressed resource modified by the request (Schoenberg, [In Fig. 5, step 520, VMM requires access to guest memory 520 due to the request to encompass/include the addressed resource modified by the request]) if the address range overlaps with a maximal size of the address sub-range (Schoenberg, [In Fig. 5, step 560, VMM accesses the physical address using the newly installed mapping, implying updating the tracked address sub-range]; [0037 – In Fig. 5, step 550, the VMM installs a mapping for the guest physical address to be accessed in the VMM's page tables dynamically, generally immediately prior to the access to the address. This mapping involves a lookup of the EPT to translate the guest physical address into a host physical address. Once the dynamically installed mapping is in place, in step 560, the VMM accesses the address on the host using the recently installed mapping]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the dynamic mapping of Schoenberg into the multiprocessor flushing system of Ganguly, Bonzini, Obr, Mason for the benefit of using a VMM in a shared-address space that operates using the same address space as an executing guest process, but protects a portion of the linear address space using a segmentation limit mechanism. Consequently the guest-linear mappings are a strict subset of 

As per Claim 11, the rejection of claim 9 is incorporated, and Ganguly, Bonzini, Obr, Mason disclose tracking address sub-range and modified addressable resources.
Schoenberg further discloses,
wherein the tracker (Schoenberg, [Fig. 3, VMM 312]; [0002 - The VMM provides guest software operating in a virtual machine with a set of resources e.g., processors, memory, IO devices etc. The VMM maps all of the components of a physical host machine into the VM]; [0012 - Guest-physical memory is implemented by a mapping in host-physical memory through a VMM and/or the virtualization subsystem in hardware on the host processor]) is to:
track a second address sub-range associated with the responder (Schoenberg, [0014 – In Fig. 2, if each VM 242 and 257 is assigned 256 MB of memory, one possible mapping is that responder VM B, 257, is assigned the range 512-768 MB, thereby implying encompassing previously modified addressable resources of the responder outside the address sub-range; Here range 512-768 MB is another address sub-range, outside the other sub-range. Since the claim does not define ‘address sub-range’, the citation is a valid interpretation]) that encompasses previously modified addressable resources of the responder outside of the maximal size of the address sub-range (Schoenberg, [0023 - VMM 312 includes a physical memory management module 326 that provides values for fields associated with physical memory virtualization that may need to be provided before transition of control to VM 302 or 314. These fields are collectively referred to as EPT controls. EPT controls may include an EPT enable indicator specifying whether the EPT mechanism should be enabled and one or more EPT table configuration controls indicating the form and semantics of the physical memory virtualization mechanism. Furthermore, EPT tables 328 indicate the physical address translation and protection semantics which the VMM 312 places on guest software 303 and 313]); 
The remaining limitation is similar to claim 10 and therefore the same rejections are incorporated.

As per Claim 13, it is similar to claim 4 and therefore the same rejections are incorporated.

As per Claim 16, the rejection of claim 11 is incorporated, and Ganguly discloses, 
wherein the first address sub-range is associated with an interleave group (Ganguly, [0024 - A flag is associated with each processor. When a processor enters VMM mode with its flag set, the TLB associated with the processor is flushed]; [0025 - A counter is associated with each processor and updated each time the processor enters a VMM mode. When an address mapping translation is invalidated, the values of the counters are recorded. Since the claim does not define ‘sub-range’, or ‘interleave group’, it is valid to interpret that processors in VMM mode are associated with an interleave group]), 
the responder is a member of the interleave group (Ganguly, [0049 – In Fig. 8, initiating processor, CPUa 802, send IPIs 812 requesting TLB flushes to processors that are operating in a VMM mode, such as CPUb 806]; [0050 - Each processor that receives a TLB flush request 818, such as CPUb 806, responds by flushing its own TLB 820, signaling the initiating processor 802 when the TLB flush is complete 822, and resuming its own processing 824, thereby implying that the processor is a member of an interleave group]).

As per Claim 19, the rejection of claim 16 is incorporated, and Ganguly discloses, 
further comprising the first responder (Ganguly, [Fig. 7, CPUb]) to:
receive the first persistent flush request (Ganguly, [Fig. 7, step 716, Receive TLB flush request]); 
in response to receiving the first persistent flush request (Ganguly, [0046 - CPUa initiates IPIs 706 to signal the other processors, like CPUb to flush its TLB]), flushing all addressable resources (Ganguly, [Fig. 7, step 720, Flush TLB]).

As per Claim 20, the rejection of claim 16 is incorporated, and Ganguly discloses,
further comprising the first responder (Ganguly, [Fig. 8, CPUb in VMM mode]) to:
receive the first persistent flush request (Ganguly, [Fig. 8, step 818, Receive TLB flush request]); 
in response to receiving the first persistent flush request (Ganguly, [0049 - The initiating processor, CPUa 802, sends IPI 812 requesting TLB flush to processors that are operating in VMM mode/sub-range, such as CPUb 806]; [0050 - Each processor that receives a TLB flush request 818, such as CPUb 806, responds by flushing its own TLB in step 820]), flushing only the addressable resources of the first sub-range (Ganguly, [Fig. 8, step 820, Flush TLB]).

Claims 12, 15, 18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Ganguly (20080140897) in view of Bonzini (20140181397), Obr (9632711), Mason et al (5319760), Schoenberg et al (20080005447) and Conrad et al (20140189285).

As per Claim 12, the rejection of claim 10 is incorporated, and Ganguly, Bonzini, Obr, Mason, Schoenberg disclose the persistent flush request packet.
Conrad further discloses, 
wherein the persistent flush request packet includes the address sub-range overlapping the address range (Conrad, [0002 - Through manipulation of TLBs, the OS/VMM 102 is interweaves the support of multiple applications that execute out of a common address space/address range]; [0032 – If a core/responder supports a maximum of M hardware threads at any instant of time, logic circuitry 550_1 through 550_N correspondingly tracks each hardware thread of its constituent core on an individual hardware thread basis and sets information in register space 560 to indicate, on an individual hardware thread by hardware thread basis, which hardware threads have flushed their TLB information. A VMM refers to this information to determine if a hardware thread should receive or should not receive a TLB Shootdown interrupt/flush request packet in response to a realization that the hardware thread's TLB information is now invalid; This implies that the persistent flush request packet includes the address sub-range overlapping the address range]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the TLB flush tracking of Conrad into the multiprocessor flushing system of Ganguly, Bonzini, Obr, Mason, Schoenberg for the benefit of tracking TLB flushes on a per thread basis, wherein each processor has a first circuitry to track, on a hardware thread by hardware thread basis, whether a hardware thread is in a state in which its TLB information is flushed; and, second circuitry coupled to the first circuitry to provide information visible to software, and identifying specific hardware threads that are in a state in which their respective TLB data is flushed (Conrad, Claim 1).

As per Claim 15, the rejection of claim 10 is incorporated, and Ganguly, Bonzini, Obr, Mason, Schoenberg disclose persistent flush requests with metadata. 
Conrad further discloses, 
wherein the persistent flush request includes a base address of the corresponding page (Conrad, [0034 – As per Fig. 6, the addressing of the special register space 660 has two components: a base address 601 and an offset address 602. The base address 601 contains higher order address bits that the address of all special register bits used to indicate whether a particular hardware thread has flushed its TLB contents will have. The offset address 602 specifies the bit location where the TLB flushed status of the hardware thread is located. Thus, to determine the address for a particular hardware thread, the VMM/OS increments up the proper amount from the offset address 602 and combine with the base address 601]; [0037 – In Fig. 7, step 706, the VMM reads the special register space of the processor to determine the TLB flush status of all the hardware threads affected by the event causing newly invalid TLB information; These citations imply that the persistent flush request includes a base address of the corresponding page]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the special register space of Conrad into the multiprocessor flushing system of Ganguly, Bonzini, Obr, Mason, Schoenberg for the benefit of identifying the specific processors whose TLB translations need invalidation, wherein the OS/VMM refers to storage circuitry of each processor to understand which of the processors have had 

As per Claim 18, the rejection of claim 15 is incorporated, and Ganguly discloses,
the tracker is to track (Ganguly, [0045 -  When a processor makes a change to a page table, it flushes outdated mapping information from its TLB. Invalidated TLB entries must also be flushed from the TLBs of other processors/responders so that outdated address translations are not used, thereby implying tracking of responders]) a first sub-range of modified resource addresses associated with the first responder (Ganguly, [Fig. 7, CPUb]) and a second sub-range of modified resource addresses associated with the second responder (Ganguly, [Fig. 7, CPUn]; [0046 - When the operation of a first CPU, CPUa 702, triggers a change in  page table 704, CPUa initiates IPIs 706 to signal the other processors, CPUb 708 through CPUn 710, to flush their TLBs]); 
Conrad further discloses,
in response to the persistent flush command (Conrad, [0023 – In Fig. 2A, step 201, the processor/responder flushes its TLB information and sets information in a storage circuit signifying that its associated TLB information has been flushed, thereby implying a persistent flush command]), the requester is to:
use the tracker to identify the first sub-range associated with the first responder and identify the second sub-range associated with the second responder (Conrad, [0024 – In Fig. 2A, step 203, OS/VMM recognizes that certain TLB translations should be invalidated. Such as a need to invalidate currently valid TLB translations is the allocation of a memory region/first sub-range to a first processor/responder at the expense of other processors that were configured to use the same memory region. Other situations may also arise that cause the currently enabled set of TLB translations for one or more processors to be invalidated, implying identifying second sub-range associated with the second responder]);
transmit a first persistent flush request for the first sub-range to the first responder (Conrad, [Fig. 2A, steps 204-206]; [0037 – In Fig. 7, step 707, only those affected hardware threads that the special register space indicates do not presently exist with their TLB information flushed are issued a TLB_Shootdown interrupt, thereby implying transmitting a first shootdown/persistent flush request for the first sub-range to the first responder/processor thread]); 
transmit a second persistent flush request for the second sub-range to the second responder (Conrad, [Fig. 2A, steps 204-206]; [In Fig. 7, step 707, transmitting a second shootdown/persistent flush request for the second sub-range to the second responder/processor thread]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the TLB flush tracking of Conrad into the multiprocessor flushing system of Ganguly, Bonzini, Obr, Mason, Schoenberg for the benefit of tracking TLB flushes on a per thread basis, wherein each processor has a first circuitry to track, on a hardware thread by hardware thread basis, whether a hardware thread is in a state in which its TLB information is flushed; and, second circuitry coupled to the first circuitry to provide information visible to software, and identifying specific hardware threads that are in a state in which their respective TLB data is flushed (Conrad, Claim 1).

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132